DETAILED ACTION
This communication is a notice of allowance on the merits on patent application 16/860919, attorney docket YOR820161896US02 (M1825 D) filed 04/28/2020. 16860919 is a division of 15843786, filed 12/15/2017, now U.S. Patent #10685886 assigned to IBM Corp. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and are considered below. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or make obvious  power and logic vertical fin transistors formed on separate wells in a substrate with a spacer over the first and second well and a second spacer (called the dielectric underlayment)  on the first spacer and the second fin, as recited in claims 1, 10 and 16.
Claims 2-9, 11-15 and 17-20 depend from allowed claims and include the identified novel features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.